DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/27/2017. It is noted, however, that applicant has not filed a certified copy of the CN 201711090107.X application as required by 37 CFR 1.55.
Response to Amendment
This Office Action has been issued in response to the amendment filed on 2/25/2022. Claims 2, 10-12, 14, 19-25, and 29-30 are cancelled. Claims 32-34 are newly filed.  Claims 1, 3-9, 13, 15-18, 26-28, and 31-34 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-9, 27-28, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad Palagummi (US 2011/0145199 A1) in view of Hussain et al (US 2014/0373126 A1), and further in view of Ouye et al (US 10,033,700 B2), and further in view of SHABAN HUSSEIN (US 2013/0173634 A1).
	As to claim 1, Palagummi teaches a method of restoring a file in a virtual machine disk, comprising: receiving, from a client, a user's request regarding restoring a file in a virtual machine disk (see [0011] – Examiner recognizes receiving a restore/search request for particular files from a virtual catalog image which is in a virtual machine disk format.); determining, based on the request and from a backup disk of the virtual machine disk, files accessible to the user (see [0011], [0012], and [0025]-[0029] – Examiner recognizes the restore is based on a search for files belonging to a user and access permissions.); the determining comprising: extracting, from the request, identity information of the user (see [0011] and [0012] – Examiner recognizes the restore is based on a search for files belonging to a user and access permissions.); verifying, based on the identity information of the user, whether the virtual machine disk is accessible to the user (see [0011] and [0012] – Examiner recognizes the restore is based on a search for files belonging to a user and access permissions. This suggests that only files accessible to a particular user are restored/backed up.); and in response to the virtual machine disk being accessible to the (see [0011] and [0012] – Examiner recognizes the restore is based on a search for files belonging to a user and access permissions.) and providing the client with information related to the files accessible to the user (see [0018], [0020], and [0025]-[0029]  -  Examiner recognizes that the client devices enable user to receive requested information associated with items.  The items are described in [0018], such as files and metadata associated with the files (i.e. user information and/or access permissions).).
	Palagummi fails to explicitly recite the identity information of the user comprising a user name and password with respect to the virtual machine disk.
	However, Hussain teaches the identity information of the user comprising a user name and password with respect to the virtual machine disk (see [0050] – while Hussain’s user authentication credentials (username and password) are used to allow a user to access remote applications on a virtual machine, Examiner recognizes that the authentication would be the same for files located on a virtual machine.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Palagummi to incorporate the user authentication in a cloaud environment as taught by Hussain for the purpose of increasing the security with respect to sensitive data (see Hussain [0001]-[0005]).
	Palagummi and Hussain fail to explicitly recite querying an operating system configured on the virtual machine disk for a security group or a security identifier of the user based on the identity information of the user, and evaluating access permissions of the user to the files from the backup disk based on the security group or security identifier.
	However, Ouye teaches querying an operating system configured on the virtual machine disk for a security group or a security identifier of the user based on the identity information of the user, and evaluating access permissions of the user to the files from the backup disk based on the security group or security identifier (see column 6, line 35 through column 7, line 3 – evaluating access rights based on measuring user IDs with access rights.  Authorized users must pass an access test in which the access rules in the security information are measured against the user's access privilege (i.e. access rights)).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Palagummi and Hussain to incorporate the Dynamic evaluation of access rights as taught by Ouye for the purpose of provide a dynamic access rights evaluation mechanism that can protect a system or secured digital assets at all times (see Ouye column 3, lines 1-40).
Palagummi, Hussain, and Ouye fail to explicitly recite receiving, from the client, a selection message of at least one file of the files accessible to the user; and in response to the selection message, publishing the at least one file to a social network.
However, Shaban Hussein teaches receiving, from the client, a selection message of at least one file of the files accessible to the user (Hussein discloses receiving a selection of a file by a user to share over social network in [0015]); and in response to the selection message, publishing the at least one file to a social network (Hussein discloses uploading the selected file to a data store accessible by the social network in [0015]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Palagummi, Hussain, and Ouye to incorporate the file sharing over social network as taught by SHABAN HUSSEIN for the purpose of providing an additional source for Web content and an improved way for sharing information by expanding the content that is searchable by a search engine to include shared client device files (see Hussein [0003]).
	As to claim 3, Palagummi teaches wherein providing the client with the information related to the files accessible to the user comprises: providing the client with at least one of the following: the files accessible to the user, and an attribute of the files accessible to the user (see [0018] and [0020] - Examiner recognizes that the client devices enable user to receive requested information associated with items.  The items are described in [0018], such as files and metadata associated with the files (i.e. user information and/or access permissions).).
	As to claim 4, Palagummi teaches wherein the attribute of the files accessible to the user comprise at least one of the following: a file name (see [0008]), a creation date (see [0008]), a modification date, a file type, a file size, a file author (see [0008]), and a file class.
	As to claim 5, Palagummi teaches receiving, from the client, a selection message of at least one file of the files accessible to the user (see [0008]); and in response to the selection message, performing at least one of the following: restoring the at least one file into the virtual machine disk (see [0011]); providing the client with the at least one file (see [0025]-[0029] – provide files accessible by the user); and providing the at least one file to a file destination (see [0025]-[0029] – File location/directory).
	As to claim 6, Palagummi teaches wherein providing the at least one file to the file destination comprises at least one of the following: determining, from the request, the file destination (see [0025]-[0029] – File location/directory); determining, based on the selection message, the file destination (see [0025]-[0029] – File location/directory); and determining a file destination associated with the user (see [0025]-[0029] – provide files accessible by the user).
	As to claims 7, Palagummi teaches A method of restoring a file in a virtual machine disk, comprising: sending, to a server, a user's request regarding restoring a file in a virtual machine disk (see [0011] – Examiner recognizes receiving a restore/search request for particular files from a virtual catalog image which is in a virtual machine disk format.), the user’s request comprising identity information of the user (see [0011] and [0012] – Examiner recognizes the restore is based on a search for files belonging to a user and access permissions.); and receiving, from the server, information related to files accessible to the user (see [0011] and [0012] – Examiner recognizes the restore is based on a search for files belonging to a user and access permissions.) (see [0018], [0020], and [0025]-[0029] -  Examiner recognizes that the client devices enable user to receive requested information associated with items.  The items are described in [0018], such as files and metadata associated with the files (i.e. user information and/or access permissions).).
Palagummi fails to explicitly recite the identity information of the user comprising a user name and password with respect to the virtual machine disk.
	However, Hussain teaches the identity information of the user comprising a user name and password with respect to the virtual machine disk (see [0050] – while Hussain’s user authentication credentials (username and password) are used to allow a user to access remote applications on a virtual machine, Examiner recognizes that the authentication would be the same for files located on a virtual machine.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Palagummi to incorporate the user authentication in a cloaud environment as taught by Hussain for the purpose of increasing the security with respect to sensitive data (see Hussain [0001]-[0005]).
	Palagummi and Hussain fail to explicitly recite providing, to the server, a selection message of at least one file of the files accessible to the user, the selection message comprising a file destination indicating a social network to which the at least one file is published.
However, Shaban Hussein teaches providing, to the server, a selection message of at least one file of the files accessible to the user, the selection message comprising a file destination indicating a social network to which the at least one file is published (Hussein discloses receiving a selection of a file by a user to share over social network in [0015]. Hussein also discloses uploading the selected file to a data store accessible by the social network in [0015].).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Palagummi, Hussain, and Ouye to incorporate the file sharing over social network as taught by SHABAN HUSSEIN for the (see Hussein [0003]).
	As to claim 8, Palagummi teaches wherein receiving the information related to the files accessible to the user comprises receiving at least one of the following: the files accessible to the user, and an attribute of the files accessible to the user (see [0018], [0020], and [0025]-[0029] - Examiner recognizes that the client devices enable user to receive requested information associated with items.  The items are described in [0018], such as files and metadata associated with the files (i.e. user information and/or access permissions).).
	As to claim 9, Palagummi teaches wherein the attribute of the files accessible to the user comprise at least one of the following: a file name (see [0008]), a creation date (see [0008]), a modification date, a file type, a file size, a file author (see [0008]), and a file class.
	As to claim 27, Ouye teaches wherein the security identifier of the user is controlled by one or more access control entries of an access control list (see column 6, line 35 through column 7, line 3 – User ID list).
	As to claim 28, Ouye teaches wherein the querying the operating system configured on the virtual machine disk comprises querying a token-groups attribute of the user based on the identity information of the user (see column 14, line 61 through column 15, line 1277).
	As to claims 32 and 33, Palagummi further teaches providing the client with the information related to the files accessible to the user comprises providing the client with a file class attribute of the files accessible to the user (Palagummi discloses metadata (e.g., the location of a file/directory on the backup image) may be stored as part of the data or extended attributes of the file/directory.  (see [0024])).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad Palagummi (US 2011/0145199 A1) in view of Hussain et al (US 2014/0373126 A1), in view of Ouye et al (US 10,033,700 B2), SHABAN HUSSEIN (US 2013/0173634 A1), and further in view of Budd et al (US 2013/0080592 A1).
As to claim 26, note the discussion of claim 1 above, Palagummi, Hussain, Ouye, and Shaban Hussein disclose all of the elements of claim 1, but fail to further teach wherein the security identifier of the user is associated with a nested security group of the user.  
	However, Budd teaches wherein the security identifier of the user is associated with a nested security group of the user (see [0025]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Palagummi, Hussain, Ouye, and Shaban Hussein to incorporate the RECOMMENDER SYSTEM FOR A CONTENT SERVER BASED ON SECURITY GROUP MEMBERSHIP as taught by Budd for the purpose of track a user's activity, preferences, and/or behavior to predict the user's similarity to other users of the system (see Budd [0008]).
	Allowable Subject Matter
Claims 13, 15-18, 31, and 34 are allowed.
	The primary reason for the allowance of independent claim 13 is the inclusion of limitation(s) “mounting the virtual machine disk as a flat file structure in an operating system of the device, and evaluating access permissions of the user to the mounted files based on the identity information of the user; and providing the client with information related to the files accessible to the user”, which is not found in the cited prior art.  The closest possible prior art in this case is Prasad Palagummi (US 2011/0145199 A1), which teaches a system and method for managing backup and restore operations associated with a backup system. Metadata associated with files/directories of one or more file systems associated with one or more resources may be received. A virtual catalog image associated with the metadata may be created in a virtual file system image format. Once the virtual 
	Claims 15-18, 31, and 24 depend from claim 13 and are allowable for the same reasons as set forth above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 13, 15-18, and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 8-15, filed 2/25/2022, with respect to the rejection(s) of claim(s) 1, 3-9, 27-28, and 32-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SHABAN HUSSEIN (US 2013/0173634 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161